Citation Nr: 1232412	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-04 811	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral foot disorder.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran had active duty service from March 1988 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for bilateral foot disorder, bilateral ankle disorder, sinus disorder, and gastroentitis.  While the Veteran disagreed with each determination, he perfected his appeal only with regard to the bilateral foot and bilateral ankle issues.  Subsequently, the Veteran relocated to the jurisdiction of the Atlanta, Georgia, RO.

The Veteran testified at a Board hearing at the RO in July 2012 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been included in the claims file.

The Veteran raised a claim for a total rating based on individual unemployability (TDIU) while testifying in July 2012.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the TDIU issue has not been properly developed for appellate review.  Accordingly, it is remanded to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

The Board acknowledges that the Veteran has been afforded more than one fee-based VA feet examination; however, these examinations are insufficient as they were conducted without review of the complete service treatment records.  

Upon a review of the service treatment records, both the Veteran's active service records and the few generated during his brief reserve service, the Board finds the following: a March 1988 Report of Physical Examination, for enlistment, that found the feet and lower extremities clinically normal.  The March 1988 Report of Medical History bears negative responses to questions pertaining to foot trouble, lameness, and bone joint, or other deformity, yet, on the reverse side, the Veteran reported having had "angle" [sic] operation July 1984.  In the section for notes by the service examiner is a note referring back to the reference to the operation, "x-ray of right ankle" hx surgery (see above)" and another notation that reads "outpatient x-ray only right ankle (sprain)".  Although there is this recorded history at service entry, the entrance examination found no residual disability and therefore the Veteran is entitled to the presumption of soundness at entry.

In April 1988 the Veteran sought treatment from the podiatry clinic while still in basic training.  The handwritten entry indicated the Veteran, then seaman recruit (SR), complained of a corn on foot.  The recommendation appears to be a soak and then to duty.  In March 1989 he sought treatment at a podiatry clinic at a different service hospital.  He reported a history of pain in the feet and ankles after prolonged activity.  The assessment appears to be bilateral long arch strain.  There is another entry from the podiatry clinic at the service hospital, dated in August 1989.  The Veteran now complained of pain in shins and back with prolonged standing.  Upon objective examination the clinician noted "equinus" bilaterally.  The assessment is ankle equinus and another term that may be more familiar to a clinician.  There do not appear to be any more treatment reports that reference the feet.  An April 1991 Report of Physical Examination, for separation, is of record, though the original in the service treatment records envelope consists of thermal-fax paper that in now badly faded.  Nonetheless, the Board was able to read this document and finds that the feet and lower extremities were determined to be clinically normal.  A May 1991 Report of Medical History is of record and it bears negative responses to questions of lameness, foot trouble, and bone, joint, or other deformity.  While these records were included in the service treatment record envelope, the remainder of the claims file contained other documents.  

The RO obtained records from the service reserves and these records were included with the other chronologically listed documents that comprise the claims file.  In May 1991 the Veteran enlisted in the reserves.  A January 1992 Report of Medical History, for annual purposes, bears a positive response to the question of foot trouble.  The Veteran listed his usual occupation as that of a factory worker.  A January 1992 Report of Physical Examination found his feet clinically abnormal, though his lower extremities were found clinically normal.  On the reverse side of the January 1992 Report of Physical Examination form were the service examiner's notes, which indicate a finding of "moderate pes planus with continued pain in feet" with additional references to his weight, such that he was found not qualified for reserve service.   

The Veteran has reported continuous feet pain since service.  Post service treatment records, all dated nearly 20 years following active service and all dated after the filing of his claim, contain a variety of bilateral feet and bilateral ankle assessments, including that there is no pathology at all for the feet or ankles, hallux vulgus, hammertoes, bilateral plantar fasciitis, flexible flat feet, pronation syndrome of both feet, tendonitis Achilles tendon, and the observation that the Veteran has functional ankle equines of both ankles, as found in the private July 2010 report from the Village Podiatry Group.   

The Board observes that talipes equinus is defined as a congenital deformity of the foot in which the foot is plantar flexed, causing the person to walk on the toes without touching the heel.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 573, 1657.  Congenital or developmental abnormalities are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  However, VA's General Counsel  has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel also has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. § 3.303(c).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Accordingly, when the Veteran is afforded another VA feet and joints examination, the VA examiner should consider and address whether the Veteran has a congenital defect of either foot and of the ankles and, if so, whether such defect was subject to a superimposed disease or injury during service, resulting in disability. 

There are only scattered VA treatment reports of record that pertain to the feet.  Any additional VA treatment reports from the Atlanta VA medical facility should be obtain and included in the claims file.  

Finally, The Board observes that the Veteran testified at his hearing that his claimed bilateral feet and ankle disorders contributed to his unemployed status.  The Board finds that the record raises a claim for a total rating based on individual unemployability (TDIU).  See Rice, 22 Vet. App. 447.  However, the TDIU issue has not been properly developed for appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide appropriate notice as to the evidence required to establish entitlement to TDIU. 

2.  Obtain any and all VA treatment records that pertain to the bilateral feet and bilateral ankles from VAMC Atlanta from November 2010 to present.  Document any negative replies and negative searches.

3.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any foot and ankle disorder.  All indicated tests and studies are to be performed. 

Prior to the examination, the claims folder, and a copy of this remand, must be made available to the examiner for review of the case.

Following examination of the Veteran and a review of the record, the examiner should identify any current foot and ankle disorders, to include, but not limited to, pes planus, equinus, hallux valgus, hammertoes, and plantar fasciitis.  In regard to each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current disorder was incurred in or is related to active service. 

The examiner is advised that, for purposes of rendering the above opinion, the Board finds the Veteran's reports of foot pain during service to be credible based on the evidence currently of record.  The examiner should also consider and address the Veteran's reports of foot pain since service. 

The examiner should specifically consider and address whether the Veteran has a congenital defect of either foot or ankle, to include equinus and, if so, whether such defect was subject to a superimposed disease or injury during service, resulting in disability. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After the RO/AMC has made a determination regarding the claims seeking service connection for a bilateral foot and bilateral ankle disorder, then the RO/AMC should schedule the Veteran for an examination to address the effects of his service connected disabilities on his ability to secure or follow a substantially gainful occupation.  The examiner should consider all of the Veteran's service connected disabilities and is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities prevent him from securing or following  a substantially gainful occupation.  When offering this opinion, the examiner should not consider the effects of any non-service connected disabilities, and should not consider the effects of the Veteran's age.  A complete rationale must be provided for any opinion offered.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2011).
6. After the development requested above has been completed to the extent possible, the issues on appeal should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


